Citation Nr: 1021510	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  08-35 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to the service-connected diabetes 
mellitus.  

2.  Entitlement to service connection for residuals of a 
stroke, to include as secondary to service-connected 
disability.  

3.  Entitlement to service connection for sexual dysfunction, 
to include as secondary to service-connected disability.  

4.  Entitlement to service connection for right ear hearing 
loss.  

5.  Entitlement to service connection for left ear hearing 
loss.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 
1968.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Indiana, 
Indianapolis, Department of Veterans Affairs (VA) Regional 
Office (RO).  

In correspondence received in June 2009, the Veteran withdrew 
his request for a hearing.  

On October 13, 2009, in accordance with authority provided in 
38 U.S.C.A. § 1116, the Secretary of Veterans Affairs 
announced his decision to establish presumptions of service 
connection, based upon exposure to herbicides within the 
Republic of Vietnam during the Vietnam era, for three new 
conditions: ischemic heart disease, Parkinson's disease, and 
B cell leukemias.  As required by 38 U.S.C.A. § 1116, VA will 
issue regulations through notice and comment rule-making 
procedures to establish the new presumptions of service 
connection for those diseases.  Those regulations will take 
effect on the date that a final rule is published in the 
Federal Register.  Until that time, VA does not have 
authority to establish service connection and award benefits 
based upon the planned new presumptions.  On November 20, 
2009, the Secretary of Veterans Affairs directed the Board to 
stay action on all claims for service connection that cannot 
be granted under current law but that potentially may be 
granted based on the planned new presumptions of service 
connection for ischemic heart disease, Parkinson's disease, 
and B cell leukemias based upon exposure to herbicides used 
in the Republic of Vietnam during the Vietnam era.  

Medical evidence of record does not reflect a diagnosis of 
ischemic heart disease.  Rather, such reports confirm a 
diagnosis of hypertension.  Thus, the Board may proceed with 
consideration of the Veteran's hypertension claim.  

For the reasons set forth below, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran if further 
action is required.  


REMAND

Service connection is currently in effect for diabetes 
mellitus (20%, from August 2005).  The report of a VA 
examination conducted in May 2007 indicates that the Veteran 
was first diagnosed with diabetes in approximately 1998.  

The Board acknowledges that the May 2007 VA examiner opined 
that the Veteran's diabetes did not cause his hypertension 
because his high blood pressure had begun two years before he 
was found to have diabetes.  Significantly, however, medical 
evidence of record indicates that the Veteran first exhibited 
an elevated blood pressure reading (of 180/110) in December 
1998.  As the VA examiner's opinion was based on inaccurate 
information, the Board concludes that a remand of the 
Veteran's hypertension claim is necessary to accord the 
Veteran an opportunity to undergo a new examination to 
clarify the etiology of his high blood pressure.  [Of further 
importance to the Board in this matter is the fact that, in a 
June 2007 letter, a private physician opined that it is 
"likely [that the Veteran's] hypertension . . . stems from 
[his] diabetic . . . disease."  

Further, although the May 2007 VA examiner opined that the 
Veteran's stroke was less likely due to his diabetes, the 
examiner also stated that diabetes is a risk factor for a 
stroke.  This examiner reiterated this opinion in June 2008.  
Also, this examiner believed that hypertension is a risk 
factor.  Accordingly, the etiology of the Veteran's stroke 
should be clarified on remand.  

Additionally, the VA examiner concluded in May 2007 and June 
2008 that hypertension and diabetes were risk factors for 
erectile dysfunction.  A remand of the Veteran's erectile 
dysfunction claim is, therefore, necessary to accord him an 
opportunity to undergo a new VA examination to clarify the 
etiology of this disorder.  [Of further importance to the 
Board in this matter is the fact that, in the June 2007 
letter, the private physician opined that "diabetes mellitus 
definitely effects erectile dysfunction."]  

Moreover, with regard to the Veteran's claim for service 
connection for bilateral hearing loss, the Board acknowledges 
the Veteran's assertion, in the June 2007 notice of 
disagreement, that, in addition to the noise exposure 
associated with airbase operations during service, he also 
had noise exposure in association with his base camp coming 
under fire, as well as with truck repairs.  

Indeed, a September 2008 rating decision reflects that 
service connection for tinnitus was granted, based, in part, 
on the September 2008 VA audiologic examination report in 
which the examiner noted the Veteran's report of an onset of 
tinnitus during service and concluded that it was at least as 
likely as not that the Veteran's tinnitus is due to acoustic 
trauma in association with noise exposure from airfield 
operations while assigned to a combat aviation battalion 
during service in Vietnam and/or "during combat in 
Vietnam."  The Board notes that the September 2008 rating 
decision reflects the AOJ's determination that the Veteran 
did not engage in combat with the enemy via notation of 
combat code "1."  

Regardless, in this case, in-service loud noise exposure has 
been established.  Indeed, high frequency hearing loss in the 
Veteran's right ear (at 6000 Hertz) was demonstrated at the 
April 1966 separation examination.  

The Board acknowledges that the September 2008 VA 
audiological examination demonstrated a hearing loss 
disability in the Veteran's right ear only.  38 C.F.R. 
§ 3.385 (2009) (which stipulates that, for the purposes of 
applying the laws administered by VA, impaired hearing is 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent).  

While the September 2008 VA examination does not demonstrate 
a left ear hearing loss disability for VA purposes, the 
September 2008 VA examination report identifies VA audiologic 
test results obtained on October 30, 2007 reflecting left ear 
sensorineural hearing loss.  These records have not been 
associated with the claims file.  In addition, the May 2007 
VA examination report reflects that the Veteran is retired 
and the cause of retirement is noted as, "Eligible by age or 
duration of work, Medical (physical problem)" and "plus can 
now draw SS."  Relevant Social Security Administration 
(SSA), records, if any, have not been associated with the 
claims file.  

In addition, the September 2008 VA examiner opined that the 
Veteran's sensorineural hearing loss is not due to acoustic 
trauma in association with noise exposure during service, 
noting normal pure tone thresholds at separation in February 
1968, on the left from 500 Hertz to 6000 Hertz, and on the 
right from 500 Hertz to 4000 Hertz.  The Board notes that 
pure tone thresholds at 3000 Hertz are not reported for 
either the right ear or left ear on the February 1968 
separation examination report.  Regardless, the United States 
Court of Appeals for Veterans Claims (Court), in Hensley v. 
Brown, 5 Vet. App. 155 (1993), indicated that 38 C.F.R. 
§ 3.385 does not preclude service connection for a current 
hearing disability where hearing was within normal limits on 
audiometric testing at separation from service if there is 
sufficient evidence to demonstrate a medical relationship 
between a veteran's in-service exposure to loud noise and his 
current disability.  The Board notes that the September 2008 
VA examination report notes the Veteran's history of in-
service noise exposure and post-service noise exposure.  For 
these reasons, a remand of this claim is necessary to clarify 
the matter of the etiology of the Veteran's hearing 
impairment.  

Further, the Court has held that once VA undertakes a duty to 
provide a medical examination, due process requires VA notify 
the claimant prior to the adjudication of the claim of any 
inability to obtain evidence sought (including a VA 
examination with medical opinion).  See Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 
Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. 
App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 
1, 12 (2001) (emphasizing the Board's duty to return an 
inadequate examination report "if further evidence or 
clarification of the evidence ... is essential for a proper 
appellate decision").  As such, and in consideration of the 
above, the Board finds that the VA opinions currently of 
record are inadequate for purposes of adjudicating the 
Veteran's appeal.  Thus, further opinions, accompanied by a 
complete rationale, should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any SSA records pertinent to 
the Veteran's claims, to include any 
decisions and the medical records, upon 
which any decision was based.  All records 
obtained should be associated with the 
claims file.

2.  Associate with the claims file the 
October 30, 2007 VA audiologic records 
identified in the September 2008 VA 
examination report.  If the October 30, 
2007 report is not available, that fact 
should be annotated in the claims file.  

3.  Then, accord the Veteran appropriate 
VA examinations to determine the nature, 
extent, and etiology of his hypertension, 
stroke, erectile dysfunction, and 
bilateral hearing loss.  The claims folder 
must be made available to and be reviewed 
by the examiners in conjunction with the 
examinations.  Any testing deemed 
necessary, including an audiological 
evaluation, should be performed.  All 
pertinent pathology should be annotated in 
the evaluation reports.  

With regard to the Veteran's hypertension, 
the appropriate examiner should express an 
opinion as to whether it is at least as 
likely as not, i.e., a 50 percent 
probability or greater, that such 
disability was caused or aggravated 
(permanently worsened beyond normal 
progression) by the Veteran's diabetes 
mellitus.  

With regard to the Veteran's stroke and 
erectile dysfunction, the appropriate 
examiner should express an opinion as to 
whether it is at least as likely as not, 
i.e., a 50 percent probability or greater, 
that such disabilities were caused or 
aggravated (permanently worsened beyond 
normal progression) by either the 
Veteran's diabetes mellitus or his 
hypertension.  

For any hearing loss disability diagnosed 
on examination, the appropriate examiner 
should express an opinion as to whether it 
is at least as likely as not, i.e., a 
50 percent probability or greater, that 
such disability was caused by, or is 
otherwise related to the Veteran's active 
duty, including his conceded in-service 
acoustic trauma.  

Complete rationale for all opinions given 
should be provided.  

4.  Following completion of the above, 
readjudicate the claims on appeal.  If the 
benefits sought on appeal remain denied, a 
supplemental statement of the case should 
be issued, and the Veteran afforded a 
reasonable opportunity in which to respond 
thereto.

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claims.  38 C.F.R. § 3.655 (2009).  He has the right 
to submit additional evidence and argument on the matters 
that the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  


